Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is in response to Application filed on May 21, 2021 in which claims 15-21, 23-26, and 31  were presented for examination of which claims 15 and 31 were amended.

Response to Arguments
Applicant’s arguments with respect to claims 15-21, 23-26, and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morgan (US PG Pub. 2010/0000009).
Regarding claim 15, Morgan discloses a cranial protection cell (combination of 118, 128, 124, 120, and 122, Fig. 1 and 6) for receiving a user's head (Fig. 1 and 4) comprising:(a) an outer rigid shell (116, Fig. 1, Par. 0043, lines: 4-5, examiner notes “hard” has been interpreted to mean “rigid”); (b) a double layer of impact absorbing material (128 and 124, Fig. 6) coating the inside of said rigid outer shell (116, Fig. 1 and 6, examiner notes the outer rigid shell is applied to the embodiment in Fig. 6), comprising a first outer layer (128) located next to said shell (116, Fig. 1),  and a second innermost layer (124) located next to the first outer layer (128), the first outer layer (128) be disposed between the outer rigid shell (116) and the second innermost layer  (124, Fig. 1 and 6); (c) said first outer layer (128) being provided with a plurality of cavities (126, examiner notes in Fig. 6 the cavities are shown as the areas receiving protrusions 130); (d) said second innermost layer (124) formed of a viscoelastic material (0066, Lines: 8-9) and is provided with a plurality of viscoelastic protrusions (130) that fit into the plurality of cavities (126) provided in said first outer layer (128, Fig. 6), said protrusions (130) being elastically deformable under mechanical stress (Par. 0066, lines: 2-6); and (e) said first outer layer (128) having greater rigidity than said second innermost layer and greater thickness than said second innermost layer (Par. 0045, lines: 10-13, examiner notes the “outer layer” is more rigid than the “second layer” because it is more dense; Par. 0060, lines: 1-4, examiner notes in Fig. 6 is it is shown that element 128 is extending into element 124, which is increasing its thickness).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Richardson (US Patent 5,003,631), hereinafter Richardson.
Regarding claim 16, Morgan discloses the invention substantially as claimed above.
Morgan does not disclose the first outer layer is composed of closed cell polyurethane foam with a density between 40 and 85 kg/m3 and a mechanical compression strength between 120 kPa and 200 kPa.
	However, Richardson teaches yet another multilayered helmet wherein Richardson teaches an outer layer (22, Fig. 8) in a shell (12) is composed of closed cell polyurethane foam (Col. 3, Lines: 61-62) 
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a closed cell polyurethane foam as taught by Richardson as the material for the first outer layer of Morgan. A person of Richardson. Examiner notes since the invention disclosed by Morgan in view of Richardson is the same material as the applicants invention, the density of the foam would be between 40 and 85 kg/m3 and have a mechanical compression strength between 120 kPa and 200 kPa, in order to increase impact absorption.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Schneider (US PG Pub. 2006/0112477).
Regarding claim 17, Morgan discloses the invention substantially as claimed above.
Morgan does not disclose said second innermost layer consists of open cell viscoelastic foam. 
However, Schneider teaches yet another multilayered helmet, wherein Schneider
teaches a helmet (1, Fig. 1-3) with an inner layer (6) consists of an open cell viscoelastic material (Par. 0041, Lines: 6-10, examiner notes “viscoelastic polyurethane foam” is a “viscoelastic material).
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use an open cell viscoelastic foam as taught by Schneider as the material for the innermost layer as disclosed by Morgan. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because open cell viscoelastic foam is a well-known material for helmets as taught by Schneider. Examiner notes since the invention disclosed by Morgan in view of Richardson is the same material as the applicants invention, the density of the foam would be between 50 and 95 kg/m3 and have an indenting force (40%) between 80N and 150N, in order to increase impact absorption.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Taniuchi (US Patent 5,444,875).
Regarding claim 18, Morgan discloses the invention substantially as claimed above.
Morgan does not disclose impact absorbent material supporting pads in the chin area, adapted to be at the front part of the jaw.
However, Taniuchi teaches yet another multilayered helmet, wherein Taniuchi teaches a helmet (1, Fig. 3) including a chin area (examiner notes this is shown in Fig. 3) configured to be disposed proximal to a jaw of the head of the user (“configured to…user” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, examiner notes Fig. 3 shows the pads are in the front part of the jaw), wherein the impact absorbing material (Col. 4, Lines: 40-42, examiner notes “synthetic resin” is a type of impact absorbing material) comprises supporting pads (12, Fig. 3) in the chin area, adapted to be at a front part of the jaw (“adapted to…jaw” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, examiner notes Fig. 3 shows the pads are in the front part of the jaw).
Morgan, by incorporating absorbing material supporting pads in the chin area as taught by Taniuchi, in order to provide additional protection to a user’s chin. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Rhee (US Patent 3,934,271). 
Regarding claim 19, Morgan discloses the invention substantially as claimed above.
Morgan does not disclose impact absorbent material supporting pads in the face maxillary regions.
However, Rhee teaches yet another helmet, wherein Rhee teaches a helmet (10, Fig. 1 and 2) is made of impact absorbent material supporting pads (12, Col. 2, Lines: 56-60) adapted to be disposed at face maxillary regions of the users head (“adapted to…regions” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, see Fig. below).

    PNG
    media_image2.png
    689
    460
    media_image2.png
    Greyscale

Fig. 1-Examiner Annotated
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the helmet disclosed by Morgan, by incorporating absorbing material supporting pads in the face maxillary regions as taught by Rhee, in order to provide additional protection to a user’s face.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan (embodiment Fig. 6) in view of Morgan (embodiment Fig. 4).
Regarding claim 20, Morgan discloses the invention substantially as claimed above.
The embodiment shown in Fig. 6 does not disclose a provision of attachable impact absorbent material supporting pads adapted to be disposed at mastoid regions of the user's head.
However, as Morgan shows in the embodiment of Fig. 4, the helmet discloses a provision of attachable impact absorbent material supporting pads (combination of 428. 424. 422. 426, Fig. 4) adapted to be disposed at mastoid regions of the user's head (“adapted to…head” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the helmet disclosed by Morgan, by incorporating attachable impact absorbent material supporting pads adapted to be disposed at mastoid regions of the user's head as taught by the Fig. 4 embodiment of Morgan, in order to replace pads when worn out.

Claims 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Aileo (US Patent 3,585,638).
Regarding claim 21, Morgan discloses said outer rigid shell (116, Fig. 1) includes a front aperture (examiner notes a “front aperture” is shown as the empty space around element 110 in Fig. 1)
Morgan does not disclose a visor.
Aileo teaches yet another helmet with a moveable visor, wherein Aileo teaches a visor (5, Fig. 1-3) embedded in a front aperture of said shell (see Fig. below) when in a closed state (Fig. 1).

    PNG
    media_image3.png
    4
    11
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    4
    11
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    589
    883
    media_image5.png
    Greyscale
 Fig. 1-Examiner Annotated


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the helmet disclosed by Morgan, by incorporating a flap embedded in the corresponding front opening of said shell as taught by Aileo, in order to provide additional protection to a user’s eyes. 

	Regarding claim 23, Morgan in view of Aileo disclose a right side external drive button (11, Fig. 1 and 2 of Aileo) located on a right side of the shell (see Fig. below), a left side external drive button (11) located on a left side of the shell (see Fig. below), at least one right side supporting rod (7), and at least one left side supporting rod (7), wherein each of said at least one right side supporting rod (7) and said at least one left (7)  includes a proximal end (see Fig. below) and a distal end (see Fig. below), said visor (5) having a right side (see Fig. below) and a left side (see Fig. below) attached respectively to said distal ends of said at least one right side supporting rod, (7, Fig. 2) and said at least one left side supporting rod (7), respectively, each said proximal end (see Fig. below) including an integral pin- shaped axis (see Fig. below), each pin-shaped axis (see Fig. below) being associated with one of said right side external drive button and said left side external drive button (11), respectively, wherein said shell (1, Fig. 2) includes a through slit (13 and 14, Fig. 1) on each of said right side and said left side of the shell (see Fig. below), each said through slit (13 and 14) having a rear end (see Fig. below) and a front end (see Fig. below) with a first flare (see Fig. below) and a second flare (see Fig. below), respectively, whereby said pin-shaped axes (see Fig. below) are received as a non-permanent fitting (see Fig. above, examiner notes the “first and second flares” constitute “non-permanent fitting” because they do not prevent the support rod, 7, from moving). 



    PNG
    media_image6.png
    480
    774
    media_image6.png
    Greyscale


Fig. 1-Examiner Annotated


    PNG
    media_image7.png
    451
    654
    media_image7.png
    Greyscale

Fig. 2-Examiner Annotated


    PNG
    media_image8.png
    548
    579
    media_image8.png
    Greyscale

Fig. 1-Examiner Annotated

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the helmet disclosed by Morgan, by incorporating a support rod, whose opposite end is integral with a pin-shaped axis associated with an external drive button as taught by Aileo, in order to allow the visor to adjust to where the users eyes are located.

Regarding claim 24, Morgan in view of Aileo disclose the opening of the visor (examiner interprets “the opening of the visor” it to be the movement of the visor, 5, Fig. 3 of Aileo) is performed in two steps, the first one comprising forward translational movement of said pin-shaped axis (see Fig. above) from said first flare (see Fig. below) towards said second flare of said through slit (see Fig. below, examiner notes the annotated figure below shows as the pin, 8, is moved from first flare to second flare in a translational manner), the second step comprising the upward rotation of the support rod (7, see Fig. below) about said pin-shaped axis (see Fig. above) after said pin-shaped axis is fitted into said second flare (see Fig. below, examiner notes the annotated figure below shows when the pin, 8, is rotated upward into the second flare, the support rod, 8, is also rotated upwardly).

    PNG
    media_image9.png
    552
    733
    media_image9.png
    Greyscale

Fig. 3-Examiner Annotated

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Foehl (US Patent 5,203,034).
Regarding claim 25, Morgan discloses the invention substantially as claimed above.
Morgan does not disclose a removable chin guard and respective locking mechanisms located on either side of the outer rigid shell.
However, Foehl teaches yet another helmet, wherein Foehl teaches a helmet (60, Fig. 23) with a removable chin guard (65, Col. 1, Lines: 11-15) and respective locking mechanisms (combination of 82 and 88) located on either side of the shell (examiner notes the locking mechanism, 82, is located on the right side of the helmet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rigid shell disclosed by Morgan, by incorporating a removable chin guard as taught by Foehl, in order to allow the chin guard to be changed when damaged.


	Regarding claim 26, Morgan in view of Foehl disclose a retaining member (82, Fig. 23 of Foehl) attached to the chin guard (65), the retaining member (82) including teeth (91), and wherein each locking mechanism (combination of 82 and 88) comprises an outer drive button (70) and a swing lock (57), the swing lock including first and second ends (see Fig. below), the outer drive button (70) being coupled to the first end of the swing lock (see Fig. below), the second end of the swing lock (see Fig. below) including a retainer claw (75) fitted into the teeth of  the retaining member (91) attached to the chin guard (examiner notes retainer claw,75,is fitted into the teeth of retaining member, 91, because of its relationship to the outer drive button, 70, Col. 6, Lines: 64-68 and Col. 7, Lines: 1-3).

    PNG
    media_image10.png
    799
    759
    media_image10.png
    Greyscale

Fig. 23-Examiner Annotated

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Rush et al. (US PG Pub. 2015/0305430) and Schneider, hereinafter Schneider.
Regarding claim 31. Morgan discloses a cranial protection cell (combination of 118, 128, 124, 120, and 122, Fig. 1 and 6) adapted to receive a user's head (Fig. 1 and 4) comprising: (a) an outer rigid shell (116, Fig. 1, Par. 0043, lines: 4-5, examiner notes “hard” has been interpreted to mean “rigid”); (b) a double layer of impact absorbing material (128 and 124, Fig. 6) coating the inside of said rigid outer shell (116, Fig. 1 and 6, examiner notes the outer rigid shell is applied to the embodiment in Fig. 6), comprising a first outer layer (128) located next to said shell (116, Fig. 1),  and a second innermost layer (124) located next to the first outer layer (128), the first outer layer (128) be disposed between the outer rigid shell (116) and the second innermost layer  (124, Fig. 1 and 6); (c) said first outer layer (128) being provided with a plurality of cavities (126, examiner notes in Fig. 6 the cavities are shown as the areas receiving protrusions 130); (d) said second innermost layer (124) is provided with a plurality of viscoelastic protrusions (130) that fit into the plurality of cavities (126) provided in said first outer layer (128, Fig. 6), said protrusions (130) being elastically deformable under mechanical stress (Par. 0066, lines: 2-6); and (e) said first outer layer (128) having greater thickness than said second innermost layer (124, Par. 0060, lines: 1-4, examiner notes in Fig. 6 is it is shown that element 128 is extending into element 124, which is increasing its thickness). 
Morgan does not disclose said first outer layer being formed of closed cell foam.
	However, Rush et al. “Rush” teaches yet another multilayered helmet, wherein Rush teaches a helmet (18a, Fig. 3) with an outer layer (12a) formed of closed cell foam (Par. 0019, Lines: 8-9). 
	It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a closed cell foam as taught by Rush as the material for the first outer layer of Morgan. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because a closed cell foam material is a well-known material for helmets as taught by Rush, in order to reduce the amount of impact dealt to the user in different directions.
	They do not disclose the material of said innermost layer is a viscoelastic

	However, Schneider teaches yet another multilayered helmet, wherein Schneider
teaches a helmet (1, Fig. 1-3) with an inner layer (6) consists of an open cell viscoelastic material (Par. 0041, Lines: 6-10, examiner notes “viscoelastic polyurethane foam” is a “viscoelastic material).
	It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a viscoelastic material as taught by Schneider as the material for the innermost layer of Morgan in view of Rush. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because a viscoelastic material is a well-known material for helmets as taught by Schneider, in order to reduce the amount of impact dealt to the user in different directions.
Examiner notes with this combination the limitation ““first outer layer […] lower density than said second innermost layer” is taught by Morgan in view of Rush and Schneider because the materials of the first and second layers were changed to the materials of the applicants invention. The device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAKOTA MARIN/           Examiner, Art Unit 3732  

/KHALED ANNIS/           Primary Examiner, Art Unit 3732